Order entered August 10, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00672-CV

IN RE PURSUIT OF EXCELLENCE, INC., PURSUIT OF EXCELLENCE TEXAS, LLC,
             MARIE DIAZ, C. JOHN SCHEEF, ANNA S. BROOKS,
                   AND BRANDY K. CHAMBERS, Relators

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-08581

                                            ORDER
       Before the Court is real party in interest Ruth Torres’ motion for free appellate record.

She asks this Court to order the district court clerk and the court reporter to prepare a free

appellate record consisting of the transcripts of six hearings. We DENY the motion.

       Torres has filed a “Statement of Inability to Afford Payment of Court Costs or an Appeal

Bond” in this original proceeding. Pursuant to Texas Rules of Appellate Procedure 20.1(a) and

20.1(c), Torres is, therefore, allowed to proceed without payment of the appellate court filing

fees. See TEX. R. APP. P. 20.1(a),(c). However, fees charged by the trial court clerk or court

reporter for preparation of the appellate record, if necessary, are governed by Texas Rule of Civil

Procedure 145. See TEX. R. APP. P. 20.1(a); TEX. R. CIV. P. 145. Torres has not shown that Rule

145 proceedings have occurred in the court below and does not seek relief from an order
requiring Torres to pay for the requested transcripts. Accordingly, we deny the motion without

prejudice to Torres pursuing available remedies under Rule 145.

                                                   /s/    LANA MYERS
                                                          JUSTICE